Exhibit 10.1

Execution Version

PURCHASE AGREEMENT

This PURCHASE AGREEMENT (this “Agreement”) is entered into as of March 22, 2017
by and between Taylor Morrison Home Corporation, a Delaware corporation (the
“Company”) and each of the parties identified on Schedule I hereto (each a
“Seller” and collectively, the “Sellers”).

Background

A.    Each Seller desires to sell to the Company, at the price and upon the
terms and conditions set forth in this Agreement, the number of common units
(the “Common Units”) of TMM Holdings II Limited Partnership, a limited
partnership formed under the laws of the Cayman Islands (the “Partnership”), and
a corresponding number of shares of the Company’s Class B common stock, $0.00001
par value per share (the “Class B Common Stock”) set forth opposite such
Seller’s name on Schedule I hereto (each such Common Unit together with its
corresponding share of Class B Common Stock to be sold by such Seller, a
“Purchased Interest” of such Seller);

B.    The Company desires to purchase each Seller’s Purchased Interests at the
price and upon the terms and conditions set forth in this Agreement (the
“Purchases”);

C.     The Company is conducting a public offering (the “Public Offering”) of
shares of its Class A common stock (the “Underwritten Shares”) pursuant to an
Underwriting Agreement, dated March 22, 2017 (the “Underwriting Agreement”);

D.    The Company intends to use the proceeds received from the Public Offering
to complete the Purchases.

E.    The board of directors of the Company has approved the transactions
contemplated by this Agreement for purposes of Rule 16b-3 under the Securities
Exchange Act of 1934 (the “Exchange Act”), which approval is intended to exempt
each disposition by each Seller of its respective Purchased Interests to the
extent that it or any person affiliated with it may be deemed an officer or
director of the Company, including a “director by deputization,” from Section
16(b) of the Exchange Act.

THEREFORE, in consideration of the mutual covenants herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agree as follows:

Agreement

1.    Purchase.

(a)    At the Closing (as defined below), subject to the satisfaction of the
conditions and to the terms set forth in paragraphs l(b) and l(c) below, each
Seller, severally and not jointly, hereby agrees to transfer, assign, sell,
convey and



--------------------------------------------------------------------------------

deliver to the Company 100% of its right, title and interest in and to such
Seller’s Purchased Interests, and the Company hereby agrees to purchase such
Purchased Interests at a purchase price per Purchased Interest equal to the per
share price at which the Company sells the Underwritten Shares to the
underwriters in the Public Offering (the “Per Share Purchase Price”).

(b)    The obligations of the Company to purchase the Purchased Interests from
any Seller shall be subject to (i) the closing of the Public Offering, (ii) the
representations and warranties of such Seller being true and correct in all
material respects as of the Closing and (iii) such Seller having complied in all
material respects with all of the covenants required to be performed by such
Seller on or prior to the Closing.

(c)    The closing of the sale of the Purchased Securities (the “Closing”) shall
take place immediately following the closing of the Public Offering, at the
offices of the Company, or at such other time and place as may be agreed upon by
the Company and the Sellers.

(d)    At the Closing, each Seller shall deliver to the Company or as instructed
by the Company duly executed transfer powers relating to such Seller’s Purchased
Interests and the Company agrees to deliver to such Seller the Applicable
Purchase Price by wire transfer of immediately available funds to the account(s)
specified in writing by such Seller. “Applicable Purchase Price” means, with
respect to any Seller, the product of the Per Share Purchase Price and the
aggregate number of Purchased Interests being sold by such Seller pursuant to
the terms of this Agreement.

(e)    Neither the Company nor any of its affiliates intends to withhold any
amounts payable pursuant to this Agreement pursuant to Section 1445 of the
Internal Revenue Code of 1986, as amended (the “Code”). If the Internal Revenue
Service issues a Notice of Proposed Adjustment (or similar Notice) that the
Company was required to withhold and remit tax under Section 1445 of the Code on
the proceeds payable to a Seller pursuant to this Agreement, then at the
Company’s request, such Seller shall use commercially reasonable efforts to
provide within 30 days evidence (intended to be sufficient to satisfy the
requirements of United States Treasury Regulations Section 1.1445-1(e)(3)) that
such Seller has filed all federal income tax returns required to be filed by
such Seller (and paid all federal income tax shown as due from such Seller on
such returns) with respect to the Purchase from such Seller pursuant to this
Agreement; provided, however, at the election of such Seller, such Seller may
provide any such evidence directly to the Internal Revenue Service and not to
the Company or any other third-party.

2.    Company Representations. In connection with the transactions contemplated
hereby, the Company represents and warrants as of the date hereof to the Sellers
that:

 

2



--------------------------------------------------------------------------------

(a)    The Company is a corporation duly organized and validly existing under
the laws of the State of Delaware. The Company has the requisite corporate power
and authority to execute, deliver and perform its obligations under this
Agreement and to consummate the transactions contemplated hereby.

(b)    This Agreement has been duly authorized, executed and delivered by the
Company and constitutes a valid and binding agreement of the Company enforceable
in accordance with its terms, except to the extent that enforcement thereof may
be limited by bankruptcy, insolvency, reorganization or other laws affecting
enforcement of creditors’ rights or by general equitable principles.

(c)    The execution, delivery and performance by the Company of this Agreement
and the consummation of the transactions herein contemplated will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject, (ii) violate any provision of the
certificate of incorporation or by-laws, or other organizational documents, as
applicable, of the Company or its subsidiaries or (iii) violate any statute or
any order, rule or regulation of any court or governmental agency or body having
jurisdiction over the Company or any of its subsidiaries or any of their
properties, in the case of each such clause, after giving effect to any
consents, approvals, authorizations, orders, registrations, qualifications,
waivers and amendments as will have been obtained or made as of the date of this
Agreement, and except, in the case of clauses (i) and (ii), as would not
reasonably be expected to have a material adverse effect on (A) the business,
operations, results of operations, properties, assets or condition (financial or
otherwise) of the Company, the Partnership and its subsidiaries, taken as a
whole, or (B) the ability of the Company to consummate the transactions
contemplated by this Agreement (a “Material Adverse Effect”); and no consent,
approval, authorization, order, registration or qualification of or with any
such court or governmental agency or body is required for the execution,
delivery and performance by the Company of its obligations under this Agreement,
including the consummation by the Company of the transactions contemplated by
this Agreement, except where the failure to obtain or make any such consent,
approval, authorization, order, registration or qualification would not
reasonably be expected to have a Material Adverse Effect.

3.    Representations of the Sellers. In connection with the transactions
contemplated hereby, each of the Sellers, severally and not jointly, represents
and warrants to the Company as of the date hereof and covenants and agrees that:

(a)    Such Seller is duly organized and existing under the laws of its
jurisdiction of organization.

(b)    All consents, approvals, authorizations and orders necessary for the
execution and delivery by such Seller of this Agreement and for the sale and
delivery of the Purchased Interests to be sold by such Seller hereunder, have
been

 

3



--------------------------------------------------------------------------------

obtained; and such Seller has full right, power and authority to enter into this
Agreement and to sell, assign, transfer and deliver the Purchased Interests to
be sold by such Seller hereunder, except for such consents, approvals,
authorizations and orders as would not impair in any material respect the
consummation of such Seller’s obligations hereunder.

(c)    This Agreement has been duly executed and delivered by such Seller and
constitutes a valid and binding agreement of such Seller, enforceable in
accordance with its terms, except to the extent that enforcement thereof may be
limited by bankruptcy, insolvency, reorganization or other laws affecting
enforcement of creditors’ rights or by general equitable principles.

(d)    The sale of the Purchased Interests to be sold by such Seller hereunder
and the compliance by such Seller with all of the provisions of this Agreement
and the consummation of the transactions contemplated herein (i) does not and
will not conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any statute, indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which such
Seller is a party or by which such Seller is bound or to which any of the
property or assets of such Seller is subject as of the date hereof, (ii) nor
will such action result in any violation of the provisions of any organizational
or similar documents pursuant to which such Seller was formed (to the extent
such Seller is not an individual) or any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
such Seller or the property of such Seller; except in the case of clause (i) or
clause (ii), for such conflicts, breaches, violations or defaults as would not
impair in any material respect the consummation of such Seller’s obligations
hereunder.

(e)    As of the date hereof and immediately prior to the delivery of the
Purchased Interests to the Company at the Closing, such Seller holds good and
valid title to the Purchased Interests to be sold at the Closing or a securities
entitlement in respect thereof, and holds, and will hold until delivered to the
Company, such Purchased Interests free and clear of all liens, encumbrances,
equities or claims; and, upon delivery of such Purchased Interests (including by
crediting to a securities account of the Company) and payment therefor pursuant
hereto, assuming that the Company has no notice of any adverse claims within the
meaning of Section 8-105 of the New York Uniform Commercial Code as in effect in
the State of New York from time to time (the “UCC”), (A) under 8-501 of the UCC,
the Company will acquire a valid security entitlement (within the meaning of
Section 8-102(a)(17) of the UCC) to such Purchased Interests purchased by the
Company and (B) no action (whether framed in conversion, replevin, constructive
trust, equitable lien or other theory) based on an adverse claim (within the
meaning of Section 8-105 of the UCC) to such security entitlement may be
asserted against the Company.

(f)    Such Seller (either alone or together with its advisors) has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the Purchases.    Such Seller has had the
opportunity to ask questions and receive answers concerning the terms and
conditions of the Purchases, and has had full access to such other information
concerning the Purchases as it has

 

4



--------------------------------------------------------------------------------

requested. Such Seller has received all information that it believes is
necessary or appropriate in connection with the Purchases.Such Seller is an
informed and sophisticated party and has engaged, to the extent such Seller
deems appropriate, expert advisors experienced in the evaluation of transactions
of the type contemplated hereby. Such Seller acknowledges that such Seller has
not relied upon any express or implied representations or warranties of any
nature made by or on behalf of the Company, whether or not any such
representations, warranties or statements were made in writing or orally, except
as expressly set forth for the benefit of such Seller in this Agreement.

4.    Termination. This Agreement shall automatically terminate and be of no
further force and effect in the event that the conditions in paragraph 1(b) of
this Agreement have not been satisfied on or prior to March 27, 2017.

5.    Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier, or sent via facsimile to
the recipient. Such notices, demands and other communications will be sent to
the address indicated below:

To the Sellers:

At the address listed for each Seller on Schedule I hereto.

To the Company:

Taylor Morrison Home Corporation

4900 North Scottsdale Road, Suite 2000

Scottsdale, AZ 85251

Attention:     Darrell C. Sherman, Esq.

Executive Vice President, Chief Legal Officer and Secretary

Facsimile:    (866) 390-2612

E-mail:dsherman@taylormorrison.com

with a copy to (which shall not constitute notice):

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Attention:     John C. Kennedy

Facsimile:     (212) 757-3990

E-mail:         jkennedy@paulweiss.com

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

 

5



--------------------------------------------------------------------------------

6.    Miscellaneous.

(a)    Survival of Representations and Warranties. All representations and
warranties contained herein or made in writing by any party in connection
herewith shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.

(b)    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality, or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed, and enforced in such jurisdiction as if such invalid,
illegal, or unenforceable provision had never been contained herein.

(c)    Complete Agreement. This Agreement and any other agreements ancillary
thereto and executed and delivered on the date hereof embody the complete
agreement and understanding between the parties and supersede and preempt any
prior understandings, agreements, or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

(d)    Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.

(e)    Assignment; Successors and Assigns. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned, in whole or in
part, by any of the parties without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement shall bind and inure
to the benefit of and be enforceable by the Sellers and the Company and their
respective successors and permitted assigns. Any purported assignment not
permitted under this paragraph shall be null and void.

(f)    No Third Party Beneficiaries or Other Rights. This Agreement is for the
sole benefit of the parties and their successors and permitted assigns and
nothing herein express or implied shall give or shall be construed to confer any
legal or equitable rights or remedies to any person other than the parties to
this Agreement and such successors and permitted assigns.

(g)    Governing Law; Jurisdiction. This Agreement and all disputes arising out
of or related to this Agreement (whether in contract, tort or otherwise) will be
governed by and construed in accordance with the laws of the State of New York.
EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT. Each of the parties (i) irrevocably submits to the personal
jurisdiction of any state or federal court

 

6



--------------------------------------------------------------------------------

sitting in New York, New York, as well as to the jurisdiction of all courts to
which an appeal may be taken from such courts, in any suit, action or proceeding
relating to or arising out of, under or in connection with this Agreement,
(ii) agrees that all claims in respect of such suit, action or proceeding,
whether arising under contract, tort or otherwise, shall be brought, heard and
determined exclusively in the federal court of the Southern District of New York
(provided, that, in the event that subject matter jurisdiction is unavailable in
that court, then all such claims shall be brought, heard and determined
exclusively in any other state or federal court sitting in New York, New York),
(iii) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from such court, and
(iv) agrees not to bring any action or proceeding relating to or arising out of,
under or in connection with this Agreement or the Company’s business or affairs
in any other court, tribunal, forum or proceeding. Each of the parties waives
any defense of inconvenient forum to the maintenance of any action or proceeding
brought in accordance with this paragraph. Each of the parties agrees that
service of any process, summons, notice or document by U.S. registered mail to
its address set forth herein shall be effective service of process for any
action, suit or proceeding brought against it in accordance with this paragraph,
provided, that nothing in the foregoing sentence shall affect the right of any
party to serve legal process in any other manner permitted by law.

(h)    Mutuality of Drafting. The parties have participated jointly in the
negotiation and drafting of this Agreement.    In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provision of the Agreement.

(i)    Remedies. The parties hereto agree and acknowledge that money damages
will not be an adequate remedy for any breach of the provisions of this
Agreement, that any breach of the provisions of this Agreement shall cause the
other parties irreparable harm, and that any party may in its sole discretion
apply to any court of law or equity of competent jurisdiction (without posting
any bond or deposit) for specific performance or other injunctive relief in
order to enforce, or prevent any violations of, the provisions of this
Agreement.

(j)    Amendment and Waiver. The provisions of this Agreement may be amended,
modified or waived only with the prior written consent of the Company and each
of the Sellers. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions of this Agreement,
nor shall any waiver constitute a continuing waiver. Moreover, no failure by any
party to insist upon strict performance of any of the provisions of this
Agreement or to exercise any right or remedy arising out of a breach thereof
shall constitute a waiver of any other provisions or any other breaches of this
Agreement.

(k)    Further Assurances. Each of the Company and the Sellers shall execute and
deliver such additional documents and instruments and shall take such further
action as may be necessary or appropriate to effectuate fully the provisions of
this Agreement.

 

7



--------------------------------------------------------------------------------

[Signatures appear on following page]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Purchase Agreement on
the date first written above.

 

Company: Taylor Morrison Home Corporation       By:  

/s/ Darrell C. Sherman

      Name:   Darrell C. Sherman       Title:   Executive Vice President,
      Chief Legal Officer and Secretary

 

 

9

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

Sellers:

TPG TMM Holdings II, L.P. By: TPG TMM Holdings II GP, ULC, its general
partner By:  

/s/ Michael LaGatta

  Name: Michael LaGatta   Title:   Vice President

 

10

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

Sellers:

OCM TMM Holdings II, L.P. By: OCM TMM Holdings II GP, LLC, its general
partner By:  

/s/ Kenneth Liang

  Name: Kenneth Liang   Title:   Authorized Signatory By:  

/s/ Emily Stephens

  Name: Emily Stephens   Title:   Authorized Signatory

 

11

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

Seller

  

Address

 

Purchased Interests

  

Applicable Percentage

TPG TMM Holdings II, L.P.

   TPG Global, LLC


301 Commerce Street, Suite 3300

Fort Worth, TX 76102

Attention: Adam Fliss

Facsimile: (415) 438-6893

E-mail: afliss@tpg.com

 

With a copy (which shall not
constitute notice) to:

 

Ropes & Gray LLP

The Prudential Tower

800 Boylston Street

Boston, Massachusetts 02199

Attention: Alfred O. Rose

                  Julie H. Jones

Facsimile: (617) 951-7050

E-mail: Alfred.rose@ropesgray.com

             Julie.jones@ropesgray.com

  5,000,000    50%

OCM TMM Holdings II, L.P.

   Oaktree Capital Management, L.P.


333 South Grand Ave., 28th Floor

Los Angeles, CA 90071

Facsimile: (213) 830-6293

E-mail: kliang@oaktreecapital.com

 

with a copy (which shall not
constitute notice) to:

 

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

Attention: Jasmine Ball

Facsimile: (212) 909-6836

E-mail: jball@debevoise.com

  5,000,000    50%

[Schedule I to Purchase Agreement]